DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Response to Arguments
Applicant’s arguments, see Pg. 9, filed 12-21-2020, with respect to the rejection(s) of claim(s) 1 under U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Matsuoka et al. (JP-2004/298,322)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A.) Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Matsuoka et al. (JP-2004/298,322, hereinafter Matsuoka), Regarding claim 1, 	
A method for manufacturing a composite material, the method comprising: 
forming a composite precursor material comprising a nonwoven layer comprising a plurality of fibers and 
a polymer film layer laminated to the nonwoven layer;
forming a plurality of apertured extended cells in the polymer film layer, each of the apertured extended cells having a continuous sidewall extending away from the nonwoven layer that terminates in an aperture at a distal end thereof; and
while forming the plurality of apertured extended cells, pushing, with a fluid, a portion of at least one of the fibers into at least one of the apertured extended cells, so that the portion of the at least one of the fibers extends into the at least one of the apertured extended cells and through the aperture at the distal end thereof.
Matsuoka teaches the following:
([0024]) teaches that the hydrophilic fiber sheet 6 is not limited as long as it has a fiber layer, but a nonwoven fabric can be preferably used as it is. Various nonwoven fabrics such as spunlace nonwoven fabric, spunbonded nonwoven fabric, melt blown nonwoven fabric, needle punched nonwoven fabric, and air-through nonwoven fabric exist depending on the production method. Among these nonwoven fabrics, it is desirable to use air-through nonwoven fabric
& c.) ([0024]) teaches that the hydrophilic fiber sheet 6 disposed between the porous plastic surface sheet 3 and the absorber 4 may be any as long as it has hydrophilicity to body fluid. ([0025]) Expanding on this by noting that the porous plastic surface sheet 3 and the hydrophilic fiber sheet 6 are partially or entirely discontinuously joined by a plurality of embosses. Highlighting that the formed apertures can be seen in (Fig. 3) 
([0020]) teaches that as the porous plastic top sheet 3, a plastic sheet in which a large number of openings 7, are formed (a so-called mesh sheet) is used. Noting, that the cells as depicted in (Fig. 3) are understood to be cells having a continuous sidewall extending away from the nonwoven layer that terminates in an aperture at a distal end thereof. However, case law for change of shape may be implemented for any discrepancies regarding the shape of the apertured cells. ([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in FIG. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used. Highlighting, ([0027]) teaches that by extending the fibers of the hydrophilic fiber sheet 6 from the openings 7, of the porous plastic top sheet 3 to the upper surface of the unopened sheet portion of the top sheet 3, the fibers remain on the surface of the porous plastic top sheet 3. It can absorb a small amount of menstrual blood or sweat that remains 
Regarding claims 3-4, 	
Wherein the fluid is a liquid.
Wherein the liquid comprises water.
Matsuoka teaches the following:
([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in FIG. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.A.) Claim(s) 2, 5 & 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, and in further view of Stone et al. (US-2011/0,223,388, hereinafter Stone)
Regarding claim 2, 	
Wherein forming the composite precursor material comprises passing a nonwoven web through a nip between low pressure nip rolls while a molten polymer film is simultaneously extruded into the nip to form the polymer film layer on the nonwoven layer.
It should be noted that Matsuoka does mention the use of roller during the fabrication of the composite material. With ([0029]) detailing that an embossing roll 10 having a fine uneven surface (wavy) formed on the roll surface and an uneven surface (wavy) corresponding to the uneven surface are provided. By passing between the anvil roll 11 and the porous plastic surface sheet 3 and the hydrophilic fiber sheet 6, the fibers of the hydrophilic fiber sheet 6 are extended from the openings. Additionally, ([0025]) notes 
([0116]) teaches that a continuous process can involve providing rolls of the film 33 and the nonwoven 34 that are unwound and fed between the forming structure 10 and pressure source. As depicted in (Fig. 8), the film 33 and the nonwoven 34 pass between the forming structure 10 roil and the pressure source, an embossed seal 16 is formed, if the pressure source is a compliant substrate 44, the compliant substrate 44 can also be in the form of a roll ([0127]) teaches that the process can optionally be combined with other processes to further manipulate the article having the embossed seal (16).
 	Stone further suggests that the benefit of implementing a passing of the nonwoven fiber web through a nip between low pressure nip rolls while a molten polymer film is extruded on the nonwoven layer, is it. provides a means for 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka, by implementing a passing of the nonwoven fiber web through a nip between low pressure nip rolls while a molten polymer film is extruded on the nonwoven layer, as taught by Stone. Highlighting, implementation of a passing of the nonwoven fiber web through a nip between low pressure nip rolls while a molten polymer film is extruded on the nonwoven layer is it allows for facilitating a continuous fabrication process that involves providing roils of the film and the nonwoven that are unwound and fed between the forming structure and pressure source which may be in the form of rolls.
Regarding claim 5, 	
Wherein forming the plurality of apertured extended cells in the polymer film layer and pushing the portion of the Page 2 of 11Inventor(s): MASCHINO et al.Application No.: 15/911,843Client Ref. No.: T4141-US3-DIVAttorney Dkt. No.: FITESA 234 US 3 DIVat least one of the fibers into and through the at least one of the apertured extended cells comprises 
contacting the polymer film layer with a forming structure comprising a pattern of apertures as a plurality of pressurized liquid jets apply the liquid onto the 
a vacuum slot area located beneath the forming structure.
Matsuoka teaches the following:
([0029]) teaches that as shown in FIG. 4C, a method of extending the sheet so as to reach the unopened surface of the sheet, and further, as shown in FIG. By jetting a jet of water from the hydrophilic fiber sheet 6 side, the fibers of the hydrophilic fiber sheet 6 are made to protrude from the openings 7. A method of extending to an unopened surface can be used.
([0021]) teaches that in order to form the openings 7, the synthetic resin sheet is softened to a temperature close to the softening temperature, and the synthetic resin sheet is suctioned from below the support while being positioned on the upper surface of the support having many opening

Regarding claim 5, Matsuoka is silent on the following limitation(s)
(a)’s plurality of pressurized liquid jets
Regarding Claim 5, in analogous art as applied above in claim 2, Stone suggests implementing a plurality of pressurized liquid jets to apply pressure via liquid water onto the nonwoven fibers during fabrication, in addition to utilizing a vacuum during production of the article that includes non-woven fibers and a polymeric film, and regarding the aperture forming step, Stone as applied above further teaches:
([0129]) teaches that the forming structure (10) includes protruded elements (15} and discrete apertures (12) and depressions (14), the discrete extended elements 22 can be formed in the film (33) extending from the surface of the film 33 opposite the surface from which the discrete extended elements 22 formed by the apertures 12 or depressions 14 of the forming structure (10) are formed. ([0065]) teaches that the static pressure plenum 36 exerts a pressure on the film 33 and the nonwoven 34. The static gas pressure plenum 36 can include a hood 38, which defines a plenum 40 adjacent the film 33 and the nonwoven 34. The hood 38 can include at least one high pressure gas inlet 42 allowing high pressure gas or other fluid to enter the hood 38 creating the static pressure conditions. Noting that "at least one" Is considered to include the claimed plurality.  ([0028]) teaches that the forming structure 10 has a means to allow any air trapped under the film 33 to escape, for example, a vacuum assist can be provided. 
 	Stone further suggests that the benefit of using a pressure source, such as water pressure during the needle punching stage is it provides a means for conforming the film and the nonwoven fibers to the forming structure, ([0052])
 		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film 

Regarding claim 10,
Further comprising passing the composite material through a nip between an embossing roll having a three-dimensional pattern on an outer surface thereof and a counter roll while the embossing roll and the counter roll rotate in opposite directions to form the three-dimensional pattern in the composite material.
It should be noted that Matsuoka does mention the use of roller during the fabrication of the composite material. With ([0029]) detailing that an embossing roll 10 having a fine uneven surface (wavy) formed on the roll surface and an uneven surface (wavy) corresponding to the uneven surface are provided. By passing between the anvil roll 11 and the porous plastic surface sheet 3 and the hydrophilic fiber sheet 6, the fibers of the hydrophilic fiber sheet 6 are extended from the openings. Additionally, ([0025]) notes that the embossing method is generally thermocompression bonding and that the two sheets may be partially bonded to each other at a portion other than the joint portion by the emboss with a hot melt adhesive in order to prevent the two sheets from separating.
Regarding Claim 10, in analogous art as applied above in claim 2, Stone suggests details regarding implementing compliant substrate that can be in the form a roll 
([0055]) teaches that the counter to the roller utilized is a compliant substrate such that the protrusions from the forming structure will press into the material, and not the claimed cavities. ([0062]) teaches that the rollers may comprise a The compliant material 46, such as an absorbent core, that can be fed between a rigid material 48 and the forming structure 10 along with the film 33 and the nonwoven 34. Such a material can serve to generate pressure against the film 33 and the nonwoven 34 and forming structure 10 so as to emboss the film 33 and the nonwoven 34. In addition, ([0063]) teaches that the compliant substrate 44 can optionally include recessed regions of a depth sufficient to prevent the embossing of the film 33 and the nonwoven 34 in theNoting, that the rotation of the rollers in opposite direction is not mentioned. However, given the two options of having the rollers rotate in the same or opposite direction one could implement the case law for KSR. Wherein, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Additionally, the use of rollers deployed in 
 	Stone further suggests that the benefit of implementing a passing of the nonwoven fiber web through a nip between embossing roll having a three-dimensional pattern on an outer surface thereof is it provides a means for controlling the embossing processing. Wherein, the compliant substrate roll may comprise recessed regions of a depth that allow for controlling the degree and region of where embossing transpires, ([0063]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka, by implementing a passing of the nonwoven fiber web through a nip between embossing roll having a three-dimensional pattern on an outer surface, as taught by Stone. Highlighting, implementation of passing the non-woven fiber web through a nip bet ween embossing roll having a three-dimensional pattern on an outer surface is it allows for controlling the embossing processing. Wherein, the compliant substrate roll may comprise recessed regions of a depth that allow for controlling the degree and region of where embossing transpires.

Regarding claim 11,
Further comprising aperturing the composite material by contacting the composite material with a forming structure comprising a pattern of apertures as a plurality of pressurized liquid jets apply the fluid onto the composite material while the composite material passes over the forming structure and a vacuum slot area located beneath the forming structure.
Regarding Claim 11, in analogous art as applied above in claim 5, Stone suggests implementing a plurality of pressurized liquid jets to apply pressure via liquid water onto the nonwoven fibers during fabrication, in addition to utilizing a vacuum during production of the article that includes non-woven fibers and a polymeric film, and in this regard Stone teaches the following:
([0129]) teaches that the forming structure (10) includes protruded elements (15) and discrete apertures (12) and depressions (14), the discrete extended elements 22 can be formed in the film (33) extending from the surface of the film 33 opposite the surface from which the discrete extended elements 22 formed by the apertures 12 or depressions 14 of the forming structure (10) are formed. ([0065]) teaches that the static pressure plenum 36 exerts a pressure on the film 33 and the nonwoven 34. The static gas pressure plenum 36 can include a hood 38, which defines a plenum 40 adjacent the film 33 and the nonwoven 34. The hood 38 can include at least one high pressure gas inlet 42 allowing high pressure gas or other fluid to enter the hood 38 creating the static pressure conditions. Noting, that only a single jet is depicted In (Fig. 8), however it is 
The same rejection rationale and analysis that was used previously for claim 5, can be applied here and should be referred to for this claim as well.

C.) Claim(s) claim 6-7 & 12-14, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka
Regarding claim 6-7 & 12-14, 	
6a.) Further comprising forming a plurality of apertures in a pattern having a mesh count of less than 40 apertures per linear inch, after pushing the portion of the at least one of the fibers into the at least one of the apertured extended ceils 
7a.) Wherein the plurality of apertures has a mesh count of between about 3 apertures per linear inch and about 25 apertures per linear inch.
12a.) Wherein the plurality of apertured extended cells has a mesh count of between about 3 cells per linear inch and about 120 ceils per linear inch 
13a.) Wherein the mesh count is between about 40 cells per linear inch and about 120 cells per linear inch.
14a.) Wherein the plurality of apertured extended cells are micro-cells.

([0021]) teaches that the diameter of the opening 7 of the porous plastic top sheet 3 is 0.05 to 3.0 mm, preferably 0.1 to 2.0 mm, more preferably 0.5 to 1.5 mm. Highlighting, that a diameter for porous plastic top sheet being .05 mm is equivalent to 50 micrometers, as such the openings of the porous plastic top sheet are understood to be micro-cells.([0021]) further teaching that the number of openings is 100 / cm2  to  500 / cm2 , or more preferably about 200 / cm2 to 400 / cm2.  Which translates to a range of 15.5 / in2 to 77.5 / in2. As such, a square cross section of openings may comprise two line segments, with 5.16 openings per in * 3 openings per in, to equate to a 15.5/ in2. Noting (Fig. 1) gives a depiction of a cutaway perspective view of a sanitary napkin which includes the perforated absorbent body and detailed depiction of the openings. Highlighting, that the number of cells per linear inch is understood to be tailorable depending on the amount desired. Wherein the number of number of cells per linear inch is understood to increase the amount of fibers that can reach the top surface, which impact the ability to absorb a small amount of menstrual blood or sweat that remains and can be guided to the absorber side (hydrophilic fiber layer side), so that a dry touch feeling can be maintained at all times, ([0027]). As such, the number of cells per linear inch is understood to impact the absorbance. Consequently, one may cite the case law for result effective variable In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Matsuoka discloses the claimed invention except for the optimal amount of cells per linear inch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the number of cells per linear inch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the number of cells per linear inch for the purpose of tailoring the number of cells that extend into the openings of the apertures, and thus influence the absorbance so that a dry touch feeling can be maintained at all times, ([0027]).
C.) Claim(s) claim 8, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, and in further view of Théorêt et al. (US-6,514,889, hereinafter Théorêt)Regarding claim 8, 	
Further comprising aperturing the composite material
It should be noted that Matsuoka does mention that it is generally desirable that the emboss pattern is in a lattice shape, but it can be an arbitrary pattern such as a rhombic lattice. The embossing method is generally thermocompression bonding, but ultrasonic bonding can also be adopted. Note that the two sheets may be partially bonded to each other at a portion other than the joint portion by the emboss with a hot melt adhesive in order to prevent the two sheets from separating, ([0025]). Additionally, that by passing between the anvil roll 11 and the porous plastic surface sheet 3 and the hydrophilic fiber sheet 6, the fibers of the hydrophilic fiber sheet 6 are extended from the openings 7, 7,. After that, the protruding fibers are laid down by passing between the nips and laid down so as to reach the unopened surface of the perforated plastic top sheet, ([0029]) 

Regarding Claim 8, in analogous art for manufacturing of a non-woven fiber synthetic sheet material that implements the non-woven fiber via protruding through the orifices formed in the film sheet, Théorêt suggests details regarding implementing needle punching on the laminate, and in this regard Théorêt teaches the following:
(Col. 2, lines 7-11) teaches that another aspect of present invention is to provide a non-woven synthetic sheet material for use in sound and/or thermal insulation and wherein the sheet material has a polymeric film, secured by needle punch, to one of its surfaces. (Col. 2, lines 32-35) teaches that the sheet material is needle-punched from at least one of the opposed flat surfaces thereof to cause the 
 	Théorêt further suggests that the benefit of implementing needling punching on the mat after the deposition of a polyethylene film is it provides a means for the sheet to become more rigid due to the fact that fibers in the top portion of the fiber layer 11 are caused to rise through the orifices formed in the polyethylene sheet to cause the sheet to be interconnected with the top surface layer, (Col. 3, lines 55-59).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka, by implementing needling punching on the mat after the deposition of a polyethylene film, as taught by Théorêt. Highlighting, implementation of needling punching on the mat after the deposition of a polyethylene film is it allows for the sheet to become more rigid due to the fact that fibers in the top portion of the fiber layer are caused to rise through the orifices formed in the polyethylene sheet to cause the sheet to be interconnected with the top surface layer.D.) Claim(s) claim 9, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, in view of Théorêt, and in further view of Arora et al. (US- 8,975,210, hereinafter Arora)
Regarding claim 9, 	
Wherein, during aperturing, apertures are formed by passing the composite material through a nip between a pin roll having a pattern of pins protruding from a surface thereof and 
a counter roll having a matching pattern of cavities recessed in a surface thereof while the pin roll and the counter roll rotate in opposite directions
It should be noted that Théorêt discloses at least one of the extended cells comprises an aperture at a distal end thereof, wherein the orifices 15 formed in the film sheet by the needle punching. (Fig. 2, Elements 14 and 15 & Col. 3, lines 26-27). Additionally, (Col. 3, lines 50-52) teaches that at the outlet of the machine the fiber mat is subjected to a needle punching process and this may be effected by a plurality of needle rolls. It should be note that further details about the needle punching are absent.Regarding Claim 9, in analogous art for a processed used to produce embossed nonwoven fabrics via a pair of rollers, Arora suggests details about the counter roller utilized in an embossing roller pair, and in this regard Arora teaches the following:
& b.) (Col. 20, lines 38-49) teaches a process for mechanically deforming a web which can produce deformed regions comprising apertures according to 
 	Arora further suggests that the benefit of using a counter roll that rotates in opposite directions to form a nip through which the web substrate is fed with pins protrude from the surface of the pin roll and holes are recessed into the counter roil is provides a means for embossing the material, noting that the embossing of webs can provide improvements to the web such as increased bulk, (Col. 20, lines 51-52).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka/Théorêt, by utilizing a counter roil that rotate In opposite directions to form a nip through which the web substrate is fed with pins protrude from the surface of the pin roll and holes are recessed into the counter roll, as taught by Arora. Highlighting, implementation counter roll that rotate in opposite directions to form a nip through which the web substrate is fed with pins protrude from the surface of the pin roll and holes are recessed into the counter roll allows for embossing the material, noting that 
E.) Claim(s) 15-16, are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, in view of Stone, and as evidenced by Wikipedia's article on Surfactants (Surfactants, 2016, hereinafter WAOS)
Regarding claim 15 & 16,
Further comprising incorporating a surfactant into the nonwoven layer.
 Wherein the plurality of fibers comprises the surfactant
Regarding Claim 15-16, in analogous art as applied above in claim 2, Stone suggests implementing a surfactant the film and/or the nonwoven component of the laminate article, and in this regard Stone teaches the following:
a.) ([0085]) teaches that the film 33 and/or the nonwoven fiber 34 can optionally further include a surfactant. Recalling, that ([0065]) teaches that the method can comprise at least one high pressure gas inlet 42 allowing high pressure gas or other fluid to enter the hood 38 creating the static pressure conditions. Highlighting evidence from WAGS, which teaches that surfactant provide a means lowering the surface tension (or interfacial tension) between two liquids or between a liquid and a solid. Wherein, surfactants may act as detergents, wetting agents, emulsifiers, foaming agents, and dispersants, (Abstract).

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an absorbent body that comprises a non-woven fiber and plastic film, the nonwoven fiber protrudes through a plurality of orifices formed in a plastic film sheet of Matsuoka, by implementing a surfactant on the nonwoven fiber, as taught by Stone and evidenced by WAOS. Highlighting, implementation of surfactant on the nonwoven fiber allows for lowering the surface tension (or interfacial tension) between two liquids or between a liquid and a solid. Wherein, surfactants may act as a detergents, wetting agents, emulsifiers, foaming agents, and dispersants.
	
	                                                   Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741